DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Response to Amendment
Applicant previously filed claims 1-14. Claims 1 and 11 have been amended. Accordingly, claims 1-14 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kouno fails to teach “the fixed first predetermined value being a value not depending on a target image for encoding”. However examiner respectfully disagrees. In Paragraph 92, Kouno teaches “Here, Ω denotes a universal set of candidate modes for encoding the block to the macroblock, and D denotes a difference energy between a decoded image and an input image in a case where encoding is performed in the prediction mode. Further, λ denotes a Lagrange undetermined multiplier which is provided as a function of a quantization parameter. Further, R denotes a total code amount including an orthogonal transform factor in a case where encoding is performed in the mode.” In Paragraph 167, Kouno teaches “Note that the statistical information is not limited to Variance64×64 and SAD64×64, and may be complexity or another statistical information capable of estimating a motion. For example, in the case of complexity, the statistical information may be total variation or mean absolute deviation (MAD). Further, although a 64×64 unit is used as an example of a unit for obtaining the statistical information, an 8×8, 16×16, or 32×32 unit may be used for calculation, or an average value of any of the units may be used.” In Paragraph 169, Kouno teaches “The table selection unit 62 determines a mode table to be used from the plurality of mode tables which are stored in the table storage unit 63 and have a limitation on the type of a prediction mode to be a selection target according to the statistical information and the picture type. For example, the table selection unit 62 determines whether an area is a gradation area, a fast edge area, or a normal area other than the gradation area and the fast edge area according to whether the picture type is I slice or whether the statistical information is higher or lower than a predetermined threshold and selects a mode table corresponding to each area. Note that the fast edge area indicates, for example, an area including a fast movement edge such as the outline of a passing-by person whose image is captured by a surveillance camera.” In Paragraph 178, Kouno teaches “That is, in particular, in the table taking maximization of the encoding efficiency value into consideration, the lower the quantization parameter Qp is, the higher the importance of the distortion amount in calculation of a cost function value is. Thus, typically, an inter prediction mode or intra prediction mode of 4×4 having a small distortion amount is available. On the other hand, the higher the quantization parameter Qp is, the higher the importance of the bit generation amount in calculation of a cost function value is. Thus, a large inter prediction mode or intra prediction mode of 64×64 having a high encoding efficiency is available.” Kuono clearly and unambiguously teaches statistical information being compared to a predetermined threshold, the statistical information may be dependent on a target image for encoding, however, by definition a predetermined threshold is not determined in this same process, and is, as clearly stated, predetermined. The predetermined threshold is considered to be the same as fixed first predetermined value.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first predetermined value" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination these limitations are interpreted to be the same “fixed first predetermined value” as claimed earlier. Applicant is advised to amend to better clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouno (US 20180288406 A1).
Regarding Claim 11 Kouno teaches an image encoding device for encoding an image (Abstract), comprising: 
a first mode determination engine that, using the image as input, determines a first mode suited to encode the image in 30accordance with a first processing procedure (Paragraphs 87-96); 
a second mode determination engine that, using the image as input, determines a second mode suited to encode the image in accordance with a second processing procedure (Paragraphs 87-96); - 33 –
a mode selector that selects one of the first mode and the second mode as a final mode (Paragraphs 87-96); 
an encoder that encodes the image, using the final mode, the encoding of the image including at least one of orthogonal transformation, quantization, or entropy coding, the encoding of the image being processing to output a bit stream (Paragraphs 87-96; clearly teaches quantization and orthogonal transform; Paragraphs 145-148; clearly teach entropy coding output to a bit stream); and 5
a cost calculator that calculates a cost of using the second mode to encode the image, wherein the second processing procedure is implemented by a circuit that is reconfigurable, and the mode selector selects the first mode when the cost is 10higher than a fixed first predetermined value and selects the second mode when the cost is lower than or equal to the fixed first predetermined value (Paragraphs 87-96; Paragraphs 155-156; Paragraphs 162-174, clearly teaches comparing to a fixed threshold in mode selection, the threshold comparison being made with statistical information which as described is directly related to the cost analysis; Paragraph 178, clearly lays out the correspondence between the two).  
Regarding Claim 12 Kouno teaches the image encoding device according to claim 11, further comprising: a learning controller that subjects the circuit to machine learning to reconfigure the circuit (Paragraph 245).  
20 Regarding Claim 13 Kouno teaches the image encoding device according to claim 12, wherein the learning controller uses the first mode determined by the first mode determination engine as training data to subject the circuit to supervised learning (Paragraphs 247-256).  
Regarding Claim 14 Kouno teaches the image encoding device according to claim 12, wherein the learning controller uses a reward corresponding to the cost calculated by the cost calculator to subject the circuit 30to reinforcement learning (Paragraphs 87-96; Paragraphs 155-156; Paragraph 245). 
Method claims 1, 3, and 8, are drawn to the method of using corresponding apparatus claims 11-14 and are rejected for the same reasons as used above.
Regarding Claim 2 Kouno teaches the image encoding method according to claim 1, wherein the first processing procedure is a processing 25procedure for calculating a cost of using each of a plurality of predetermined modes to encode the image, and determining a mode having the cost calculated as a minimum as the first mode, and the second processing procedure is a processing procedure 30for determining the second mode from among the plurality of predetermined modes without using cost calculation (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
 Regarding Claim 4 Kouno teaches the image encoding method according to claim 1, wherein the determining a first mode is executed only when the cost is higher than the first predetermined value, out of cases in which the cost is higher than the first predetermined value and in which the cost is lower than or equal to the first predetermined 10value (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
Regarding Claim 5 Kouno teaches the image encoding method according to claim 1, wherein the determining a second mode further includes 15generating probability information indicating a probability of suitability of the second mode to encode the image, and the selecting further includes selecting the first mode when the probability indicated by the probability information is lower than a second predetermined value, and selecting the second mode 20when the probability indicated by the probability information is higher than or equal to a third predetermined value (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
Regarding Claim 6 Kouno teaches the image encoding method according to claim 5, 25wherein the determining a first mode is executed only when the probability indicated by the probability information is lower than the second predetermined value, out of cases in which the probability indicated by the probability information is lower than the second predetermined value and in which the probability 30indicated by the probability information is higher than or equal to the third predetermined value (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
Regarding Claim 7 Kouno teaches the image encoding method according to claim 1, further comprising: storing the first mode and either the image or information specifying the image in a memory when the second mode is not 5selected in the selecting (Paragraph 19; Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245) .  
Regarding Claim 9 Kouno teaches the image encoding method according to claim 8, wherein in the subjecting, a reward corresponding to the cost calculated in the calculating is used to subject the circuit to reinforcement learning (Paragraphs 245-256).  
25Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN MAHMUD/Primary Examiner, Art Unit 2483